        Case 1:15-cr-00537-VEC Document 1646 Filed 04/12/21 Page 1 of 1
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 4/12/2021
 UNITED STATES OF AMERICA,

                                                             15-CR-537 (VEC)
                   -against-
                                                                  ORDER
 JASON MOYE,
                                    Defendant

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant’s resentencing is scheduled for April 15, 2021 at 2:00 p.m.;

       WHEREAS the Guidelines calculation contained in the Supplemental Presentence Report

indicates that the correct guidelines range for Count 2 is 292 to 365 months (Dkt. 1485);

       IT IS HEREBY ORDERED THAT: The Court is providing the parties notice that it is

considering an upward departure or upward variance. The Court will give both parties an

opportunity to speak on this issue at the resentencing.




SO ORDERED.
                                                     _________________________________
Date: April 12, 2021                                 VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                 1
